Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00270-CV

                            IN THE INTEREST OF D.M.M., JR., a Child

                      From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016PA02280
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 13, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal an order signed on April 11, 2018, terminating her parental rights

to her son, D.M.M., Jr. The order is entitled “Interlocutory Order of Termination” and states that

the parental rights of the father have not been adjudicated. Because the order did not dispose of all

parties and no severance order appears in the record, we ordered appellant to show cause in writing

by May 21, 2018 why this appeal should not be dismissed for lack of jurisdiction. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001); In re L.M.H., No. 04-12-00168-CV, 2012 WL
2022869, at *1 (Tex. App.—San Antonio June 6, 2012, no pet.). Appellant filed a response

conceding this court lacks jurisdiction over this appeal. Having confirmed the order of termination
                                                                                                       04-18-00270-CV


is interlocutory and the record does not contain a severance order, we must dismiss this appeal.1

See id. Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                             PER CURIAM




1
    This dismissal does not prevent appellant from later pursuing a timely appeal from a final judgment in this case.

                                                           -2-